Per Curiam.
Hock Loon Yong was admitted to practice by this Court in 2000. He was also admitted to practice in California in 2003, where he previously maintained an office for the practice of law.
By order filed October 27, 2009, the Supreme Court of California disbarred Yong for professional misconduct following his termination from a lawyers’ assistance program. This order *1429was premised upon Yong’s stipulation with the California State Bar Court, which provided that Yong violated numerous provisions of the California Business and Professions Code and the California Rules of Professional Conduct by, among other things, misappropriating client funds, failing to properly communicate with clients, commingling personal funds in his attorney trust account, failing to practice law with competence and failing to cooperate with the disciplinary investigation.
The Committee on Professional Standards now moves for an order imposing discipline in this state pursuant to Rules of the Appellate Division, Third Department (22 NYCRR) § 806.19 by reason of the discipline imposed in California. Yong has not replied or otherwise appeared in response to the motion, and has accordingly waived his available defenses (see Matter of Halbfish, 78 AD3d 1320, 1321 [2010]; see also Matter of Lane, 130 AD3d 1361, 1361 [2015]).
We grant the Committee’s motion and further conclude that, under the circumstances presented and in the interest of justice, Yong should be disbarred in this state (see Matter of Karnazes, 128 AD3d 1169 [2015]; Matter of Felli, 116 AD3d 1335 [2014]).
Lahtinen, J.P., Egan Jr., Devine and Clark, JJ., concur. Ordered that the motion of the Committee on Professional Standards is granted; and it is further ordered that Hock Loon Yong is disbarred and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that Hock Loon Yong is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and Yong is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority or give to another an opinion as to the law or its application, or. any advice in relation thereto; and it is further ordered that Hock Loon Yong shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see Rules of App Div, 3d Dept [22 NYCRR] § 806.9).